Case: 15-10784   Date Filed: 02/25/2016   Page: 1 of 12


                                                                   [PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-10784
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 1:14-cv-20543-CMA

EDWIN ROSETE REGANIT,

                                                          Plaintiff-Appellant,

                                 versus

SECRETARY, DEPARTMENT OF HOMELAND SECURITY,
DIRECTOR, US CITIZENSHIP AND IMMIGRATION SERVICES,
DISTRICT DIRECTOR OF THE UNITED STATES CITIZENSHIP
AND IMMIGRATION SERVICE MIAMI DISTRICT OFFICE,
Linda Swacina,
KENDALL FIELD OFFICE DIRECTOR, UNITED STATES CITIZENSHIP
AND IMMIGRATION SERVICES,
Andrew Davidson,
U.S. ATTORNEY GENERAL,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                          (February 25, 2016)
                Case: 15-10784        Date Filed: 02/25/2016       Page: 2 of 12


Before WILLIAM PRYOR, JULIE CARNES, and FAY, Circuit Judges.

PER CURIAM:

       Defendants, who are the Department of Homeland Security and related

entities, denied Plaintiff Edwin Rosete Reganit’s application for naturalization.

Plaintiff sought review of this denial in district court, pursuant to 8 U.S.C.

§ 1421(c). 1 The district court granted summary judgment to Defendants. Plaintiff

now appeals, arguing that the district court erred by characterizing him as an alien

crewman, which thereby rendered him statutorily ineligible to become a United

States citizen because it meant that he had not been lawfully admitted for

permanent residence. After careful review, we affirm.

I. BACKGROUND

       A.      Factual Background

       The parties stipulated to the following facts. Plaintiff, a native and citizen of

the Philippines, entered the United States on May 27, 2001, with a C-1/D2 visa to

work on board a ship owned by Discovery Cruise Lines. Plaintiff worked as a

1
  Section 1421(c) of Title 8 of the United States Code states that, “A person whose application
for naturalization . . . is denied, after a hearing before an immigration officer . . . may seek
review of such denial before the United States district court for the district in which such person
resides.” 8 U.S.C. § 1421(c).
2
  A C-1/D visa is a dual visa. A “C-1” visa is given to a nonimmigrant alien who is in
“immediate and continuous transit through the United States.” 8 U.S.C. § 1101(a)(15)(C). A
“D” visa is given to a nonimmigrant alien serving aboard a vessel or aircraft “who intends to
land temporarily and solely in pursuit of his calling as a crewman and to depart from the United
States with the vessel or aircraft on which he arrived or some other vessel or aircraft.” Id.
§ 1101(a)(15)(D)(i); see also Matter of G-D-M-, 25 I. & N. Dec. 82, 83 (BIA 2009).
                                                 2
              Case: 15-10784     Date Filed: 02/25/2016     Page: 3 of 12


butcher on the ship for approximately two weeks before becoming ill.

Approximately one more week passed, and because Plaintiff was still sick,

Discovery Cruise Lines began the process of arranging for him to de-board the ship

to receive medical assistance in the United States. On June 29, 2001, Plaintiff was

granted a temporary medical parole into the United States, valid only until July 28,

2001, pursuant to 8 U.S.C. § 1182(d)(5).

      When Plaintiff de-boarded the ship, employees of Discovery Cruise Lines

escorted him to a doctor in Miami and remained with him at a hotel until he

returned to the ship. After returning to the ship, Plaintiff worked for approximately

one more week. However, because he was still ill, Discovery Cruise Lines once

again arranged for him to see a doctor in Miami. But while in Miami, Plaintiff

resigned from his position on the ship and Discovery Cruise Lines then arranged

his travel back to the Philippines.

      Plaintiff, however, did not return to the Philippines, as he should have done.

Instead, he remained in the United States, and later he married his current wife,

Aileen, in 2002. In 2005, Aileen filed an I-130 petition for alien relative on behalf

of Plaintiff and Plaintiff filed an I-485 application for adjustment of status to that

of a lawful permanent resident based on his marriage to a United States citizen.

On his adjustment of status application, Plaintiff stated that his last entry into the

United States was on May 27, 2001, and that his status upon entering was C-1.


                                           3
              Case: 15-10784      Date Filed: 02/25/2016       Page: 4 of 12


      On June 13, 2006, United States Citizenship and Immigration Services

(“CIS”) granted Plaintiff’s application and his status was adjusted to that of a

lawful permanent resident. Upon becoming a lawful permanent resident, Plaintiff

traveled outside of the United States multiple times between 2007 and 2012. He

showed his lawful permanent resident card to immigration authorities each time he

re-entered the United States.

      On March 4, 2011, Plaintiff applied to become a United States citizen.

Discovering that Plaintiff had been admitted to the United States as a crewman,

CIS determined that its approval of his adjustment of status application in 2005 had

been in error and that, as a result, Plaintiff was not statutorily eligible to adjust

status to that of a lawful permanent resident. Stated another way, because Plaintiff

could not show that he had been lawfully admitted for permanent residence, he did

not meet all of the requirements necessary to become a naturalized citizen.

Accordingly, CIS denied his application for citizenship and after Plaintiff

appealed, it affirmed its denial of Plaintiff’s application.

      B.     Procedural History

      In February 2014, Plaintiff filed this action pursuant to 8 U.S.C. § 1421(c)

against the Secretary of the Department of Homeland Security; the Acting Director

of the CIS; the District Director of the Miami District of CIS; the Director of the

Kendall Field Office of CIS; and the Attorney General of the United States, in their


                                            4
                Case: 15-10784        Date Filed: 02/25/2016        Page: 5 of 12


official capacities. In his amended complaint, Plaintiff alleged that Defendants

violated his rights under the Immigration and Nationality Act (“INA”) and the

Administrative Procedures Act by denying his application for naturalization.

       Plaintiff later moved for summary judgment. He argued that

notwithstanding his initial entry into the United States as only a crewman, he was

eligible for adjustment of status based on his temporary medical parole into the

United States on June 29, 2001. From that premise, he further contended that he

was thereafter properly granted lawful permanent resident status, meaning that he

met this requirement for becoming a United States citizen. 3 Defendants also

moved for summary judgment, arguing that Plaintiff’s admission to the United

States on a crewmen visa precluded any adjustment of status to that of a lawful

permanent resident, thereby rendering him statutorily ineligible for naturalization.

       The district court granted summary judgment in favor of Defendants. The

district court concluded that the plain language of 8 U.S.C. § 1255(c), which bars

alien crewmen from adjusting status, in conjunction with the federal regulation

governing the parole of alien crewmen, 8 C.F.R. § 253.1, mean that Plaintiff’s

temporary medical parole did not alter his status as a crewman. Because Plaintiff

could not establish that he was lawfully admitted for permanent residence based on
3
  Alternatively, Plaintiff also argued that even if he was not lawfully admitted for permanent
residence based on his medical parole, he was subsequently admitted for permanent residence
when he later traveled outside of the United State and gained re-entry as a lawful permanent
resident. The district court rejected this argument, and Plaintiff does not challenge this ruling on
appeal.
                                                 5
              Case: 15-10784    Date Filed: 02/25/2016    Page: 6 of 12


this medical parole, he failed to meet the statutory requirements for naturalization.

This appeal followed.

II. DISCUSSION

      A.     Standard of Review

      We review the district court’s grant of summary judgment de novo. United

States v. Jean-Baptiste, 395 F.3d 1190, 1192 (11th Cir. 2005). The burden is on

the party moving for summary judgment to establish that no genuine issue of

material fact exists. Liese v. Indian River Cty. Hosp. Dist., 701 F.3d 334, 341–42

(11th Cir. 2012). We view all evidence and draw all reasonable inferences in favor

of the non-moving party. Id.

      B.     Applicable Law

      “American citizenship is a precious right.” Costello v. United States, 365
U.S. 265, 269 (1961). An individual who seeks to obtain naturalized United States

citizenship must comply with the statutory requirements for naturalization. See

Fedorenko v. United States, 449 U.S. 490, 505–06 (1981). These requirements

require, among other things, that the alien show he was lawfully admitted for

permanent residence in the United States. 8 U.S.C. § 1427(a).

      The term “lawfully admitted for permanent residence” is defined as “the

status of having been lawfully accorded the privilege of residing permanently in

the United States as an immigrant in accordance with the immigration laws.” 8


                                          6
              Case: 15-10784     Date Filed: 02/25/2016    Page: 7 of 12


U.S.C. § 1101(a)(20). To be “lawfully admitted for permanent residence,” an

alien’s adjustment to lawful permanent resident status must be “in compliance with

the substantive requirements of the law.” Savoury v. U.S. Att’y Gen., 449 F.3d
1307, 1313–18 (11th Cir. 2006). For that reason, we have held that an alien whose

status was mistakenly adjusted to that of a lawful permanent resident was not an

alien lawfully admitted for that purpose. See id. (concluding that an alien was not

eligible for a waiver of inadmissibility based on a mistaken adjustment of status

done in violation of the substantive requirements of the law).

      In order for an alien to adjust status to that of a lawful permanent resident,

the alien must: (1) have been “inspected and admitted or paroled into the United

States”; (2) apply for adjustment of status; (3) be eligible to receive an immigrant

visa and be admissible to the United States; and (4) have an immigrant visa

immediately available to him at the time of filing. 8 U.S.C. § 1255(a).

      Alien crewmen, however, are explicitly barred from adjusting to lawful

permanent resident status. Id. § 1255(c). An alien crewman is defined as “a

person serving in any capacity on board a vessel or aircraft.” Id. § 1101(a)(10).

Moreover, the definition of immigrant excludes “an alien crewman serving in good

faith as such in a capacity required for normal operation and service on board a

vessel . . . who intends to land temporarily and solely in pursuit of his calling as a

crewman.” Id. § 1101(a)(15)(D)(i).


                                           7
              Case: 15-10784     Date Filed: 02/25/2016    Page: 8 of 12


      The INA provides that the Attorney General may, in his discretion and on a

case-by-case basis, parole an alien into the United States temporarily for

humanitarian reasons or significant public benefit. 8 U.S.C. § 1182(d)(5)(A).

      C.     Plaintiff was not Statutorily Eligible for Naturalization

      In order for Plaintiff to have been statutorily eligible for naturalization, he

must show that he was lawfully admitted for permanent residence. See 8 U.S.C.

§ 1427(a). But alien crewmen are barred from adjusting to lawful permanent

resident status. 8 U.S.C. §§ 1101(a)(20), 1255(c); see also Savoury, 449 F.3d at

1313–18. And there is no dispute that Plaintiff was an alien crewman on board a

cruise ship who was issued only a crewmen visa for purposes of entry into this

country. There is also no dispute that after his arrival, Plaintiff was granted a

temporary medical parole into the United States under § 1182(d)(5) to obtain

treatment for an illness that had arisen while he was working on the ship.

Consequently, this case turns on a matter of first impression in our Court: whether

Plaintiff’s grant of medical parole under § 1182(d)(5) altered his crewman status.

We conclude that it did not.

      We first address Plaintiff’s argument that he shed his “alien crewman” status

under the INA once he became ill on board the ship and was allowed to

temporarily de-board for purposes of receiving medical treatment. Plaintiff

concedes that his initial entry in May 2001 was as a crewman, but he contends that


                                           8
              Case: 15-10784     Date Filed: 02/25/2016    Page: 9 of 12


by de-boarding temporarily in June 2001 to receive medical treatment, he ceased

“pursuit of his calling as a seaman.” Yet, in determining whether an alien should

be classified as a crewman, we have stated that “the focal issue is whether [the

alien] entered the United States in pursuit of his calling as a seaman.” Parzagonis

v. I.N.S., 747 F.2d 1389, 1390 (11th Cir. 1984). The Board of Immigration

Appeals (“BIA”) has further explained that it “examine[s] an alien’s visa and the

circumstances surrounding his entry into the United States to determine if he

entered as a crewman.” Matter of G-D-M-, 25 I. & N. Dec. 82, 85 (BIA 2009).

      For the sake of this discussion, we will assume that a non-crewman alien

who was medically paroled into the United States under § 1182(d)(5)(A) might

later be eligible to adjust status. But the applicable statutes and regulations do not

permit an alien crewman to bypass the statutory bar on his adjustment of status

merely by the fortuity of a subsequent medical parole to treat an illness arising

while serving as a crew member. Section 253.1(e) of Title 8 of the Code of

Federal Regulations governs the parole of alien crewmen. That provision states

that an alien crewman without a conditional landing permit and in need of medical

treatment or observation may be paroled into the United States pursuant to

§ 1182(d)(5). 8 C.F.R. § 253.1(e). But an alien granted such parole is to remain in

the custody of the agent of the vessel, and the vessel is to cover the expenses of the

medical treatment. Id.


                                           9
              Case: 15-10784     Date Filed: 02/25/2016     Page: 10 of 12


      Reading this regulation together with § 1255(c)—which clearly bars alien

crewmen from adjusting to lawful permanent resident status—we conclude that an

alien crewman granted medical parole pursuant to 8 C.F.R. § 253.1(e) does not

cease being a crewman and thereby rid himself of the statutory bar on adjustment

of status. See 8 U.S.C. § 1255(c); 8 C.F.R. § 253.1(e). In fact, the BIA has stated

that Congress intended “to bar all occupational seamen . . . who have relatively

easy access to the United States [and] have used the seaman route to enter the

United States for permanent residence.” Matter of Goncalves, 10 I. & N. Dec. 277,

279 (BIA 1963). Nothing in the applicable statutes imply that an alien crewman

who has been admitted as such, but who subsequently receives a medical parole

while working on board a ship, thereby becomes eligible for adjustment of status.

      Indeed, in the present case, it is clear that Plaintiff’s medical parole was

obtained in pursuit of his calling as a seaman. See Parzagonis, 747 F.2d at 1390;

Matter of G-D-M-, 25 I. & N. Dec. at 85. Having received only a crewmen visa,

Plaintiff fell ill while working on board the Discovery Cruise Lines ship.

Consistent with the federal regulation governing the parole of alien crewmen,

Discovery Cruise Lines arranged for Plaintiff’s medical parole and his subsequent

doctor’s visits, and stayed with him at a hotel in Miami. See 8 C.F.R. § 253.1(e).

Notably, Plaintiff did in fact return to the ship after his first doctor’s visit. And

once he decided to quit his position as a crewman, Discovery Cruise Lines


                                           10
               Case: 15-10784        Date Filed: 02/25/2016       Page: 11 of 12


arranged for Plaintiff’s travel home to the Philippines. In short, Plaintiff’s visa and

the circumstances surrounding his entry into the United States establish that he was

a crewman throughout the applicable period of time.

       Plaintiff also argues that the district court erroneously interpreted 8 C.F.R.

§ 253.1(e) to mean that an alien paroled into the United States will remain an alien

crewman forever. The district court, however, did not make such a

pronouncement. Instead, it considered all of the circumstances surrounding

Plaintiff’s entry in 2001 in reaching its conclusion that his entry was in pursuit of

his calling as a seaman. 4 See Matter of G-D-M-, 25 I. & N. Dec. at 85.

       We are also not persuaded by Plaintiff’s argument that the policy reasons for

barring alien crewmen from adjustment of status ceased to exist once he was

allowed to seek temporary medical care while serving on board the ship. Given

their “relatively easy access to the United States,” alien crewmen who have been

admitted for the limited purpose of pursuing their occupation are prohibited from

taking advantage of this access to later adjust status. See Matter of Goncalves, 10

I. & N. Dec. at 279; 8 C.F.R. § 253.1(e). Again, Plaintiff was able to obtain a

temporary medical parole, which expired on July 28, 2001, only because he had

first been granted entry as an alien crewman.
4
   The BIA has determined that an occupational crewman is not barred from adjustment of status
if the alien’s most recent admission into the United States was not in pursuit of his calling as a
seaman. See Matter of Rebelo, 13 I. & N. Dec. 84, 85–86 (BIA 1968) (concluding that an alien
was not barred from adjustment of status because, although he was occupationally a crewman,
his most recent entry into the United States was as a visitor for pleasure).
                                                11
               Case: 15-10784   Date Filed: 02/25/2016   Page: 12 of 12


         In summary, because Plaintiff was a crewman when he entered this country,

he cannot establish that he was lawfully admitted for permanent residence. See 8

U.S.C. §§ 1101(a)(20), 1255(c). As a result, Plaintiff does not meet the statutory

requirements for naturalization. See 8 U.S.C. § 1427(a). Accordingly, the district

court did not err by granting summary judgment in favor of the Defendants.

III. CONCLUSION

         For the reasons stated above, we AFFIRM the judgment of the district

court.




                                         12